id office uilc cca_2012070917003629 ---------------- 860c number release date from ---------------------- sent monday july pm to ------------------- cc ---------------------- subject -------------------------------------------------- remic suspended_loss carryforwards dear ---------- thank you for your recent request for electronic chief_counsel_advice relative to the treatment of suspended_loss carryforwards by a holder of real_estate_mortgage_investment_conduit remic residual interests background the --------compliance team with which you are working is examining a taxpayer that holds numerous remic non-economic residual interests neris taxpayer has been prohibited from taking net losses into account in particular calendar quarters with respect to certain of the neris by virtue of the basis limitation rules of sec_860c in any calendar_quarter for any individual neri with respect to which taxpayer is prohibited from taking net losses into account taxpayer credits what is called a suspended_loss account for the net_loss amount it is prohibited from taking into account for many of these neris the remic to which the neri relates had taxable_income in quarters subsequent to the crediting of the suspended_loss account the --------compliance team has posited the following simplified example relative to one neri coming into the first calendar_quarter of the year in the example taxpayer has basis in the neri of dollar_figure in the first quarter the remic to which the neri relates has dollar_figure of taxable_income in the second quarter the remic has dollar_figure of taxable_income in the third quarter the remic has dollar_figure of net_loss in the fourth quarter the remic has dollar_figure of taxable_income finally in the first quarter of the subsequent calendar_year which is the fifth calendar_quarter since the start of the example the remic has dollar_figure of taxable_income at the end of the first quarter of the subsequent year taxpayer transfers the neri the example therefore posits that taxpayer’s basis in its neri is dollar_figure coming into the third quarter at which time the remic has dollar_figure of net_loss under the example the neri holder is precluded from using dollar_figure of the remic net_loss and the neri holder therefore credits that dollar_figure to the suspended_loss account at the end of the third quarter the --------compliance team’s principal question is how do the suspended_loss carryforward rules of sec_860c operate to determine the neri holder’s tax obligations in the fourth quarter and the first quarter of the subsequent calendar_year of the example the fifth calendar_quarter since the start of the example quarters where the remic has taxable_income and the neri holder has a positive balance in its suspended_loss account by way of additional background it is understood that the --------compliance team has generally ascertained that taxpayer is not summing remic taxable_income and net_loss across all the neris that it holds and reporting one net number taxpayer is making quarterly determinations of remic taxable_income allocable to the neri holder and is reporting as income the sum of the quarterly positive_income amounts ie the taxpayer is not netting intra-year and the remics to which the neris held by the taxpayer relate generally follow the typical profile of having taxable_income in the early part of their existence and net_loss later in their existence the following discussion assumes that the original issue_price of the neri was zero analysis first quarter of the example sec_860e provides that the daily accrual with respect to any residual_interest shall be determined by allocating to each day its ratable portion of the product of the adjusted_issue_price of the residual_interest at the beginning of the quarter and 120-percent of the long- term federal rate sec_860e provides that the adjusted_issue_price of a residual_interest at the beginning of any calendar_quarter is the issue_price of the residual_interest increased by the amount of daily accruals for prior quarters and decreased by any distribution made with respect to such interest before the quarter since the issue_price for the neri in the example was zero the applicable remic’s taxable_income generally will be characterized as excess_inclusion income eii that is properly allocable to the neri holder therefore the dollar_figure of remic taxable_income is characterized as eii and is allocable to the neri holder additionally the neri holder now has an adjusted_basis in the neri of dollar_figure see sec_860c sec_1_860c-1 second quarter of the example for the reasons set out above with respect to the first quarter the dollar_figure of remic taxable_income is characterized as eii and is allocable to the neri holder additionally the neri holder now has an adjusted_basis in the neri of dollar_figure see sec_860c sec_1_860c-1 third quarter of the example as noted the remic to which the neri relates has dollar_figure of net_loss in the third quarter sec_860c provides that the amount of the net_loss of any remic taken into account by a residual_interest holder with respect to any calendar_quarter shall not exceed the adjusted_basis of such holder’s residual_interest as of the close of that calendar_quarter determined without regard to the adjustment under sec_860c for such calendar_quarter therefore the neri holder in this example may take into account dollar_figure of remic net_loss but is precluded from taking into account the remaining dollar_figure of remic net_loss sec_860c provides that the basis of any person’s residual_interest shall be reduced by the sum of the net_loss of a remic taken into account by the neri holder see also sec_1_860c-1 the neri holder’s adjusted_basis in the neri at the end of the third quarter is therefore zero sec_860c provides that any loss disallowed by virtue of the loss limitation provisions of sec_860c shall be treated as incurred by the remic in the succeeding calendar_quarter with respect to such holder the neri holder therefore credits what it calls a suspended_loss account with the dollar_figure it was precluded from using in the third quarter fourth quarter of the example as noted sec_860c provides that any loss disallowed by virtue of the loss limitation provisions of sec_860c shall be treated as incurred by the remic in the succeeding calendar_quarter with respect to such holder therefore the dollar_figure of remic net_loss not taken into account by virtue of the loss limitation provisions and credited to the suspended_loss account at the end of the third quarter is treated as incurred by the remic in the fourth quarter with respect to the neri the result is that remic taxable_income relative to the neri holder is zero in the fourth quarter because the remic’s taxable_income in the fourth quarter was dollar_figure the balance of the suspended_loss account to be applied in the next succeeding calendar_quarter is dollar_figure because remic taxable_income is also characterized as eii for reasons discussed above and there is no remic taxable_income with respect to the neri holder in the fourth quarter there is also no remic taxable_income characterized as eii allocable to the neri holder the neri holder’s adjusted_basis in the neri at the end of the fourth quarter is zero the positive balance in the suspended_loss account is dollar_figure additionally the neri holder reports a total of dollar_figure of remic taxable_income characterized as eii for the calendar_year first quarter of subsequent calendar_year fifth calendar_quarter since the start of the example as noted with respect to the fourth quarter any loss disallowed by virtue of the loss limitation provisions is treated under the indefinite carryforward provisions as incurred by the remic in the succeeding calendar in your hypothetical remic taxable_income in the first quarter of the quarter with respect to such holder subsequent calendar_year is dollar_figure therefore the dollar_figure of remic net_loss not taken into account in the fourth quarter is treated as incurred by the remic in the first quarter of the year subsequent to the start of the example with respect to the neri the result is that remic taxable_income that is characterized as eii and that is allocable to the neri holder is dollar_figure in this quarter the balance of the suspended_loss account is zero and the neri holder’s adjusted_basis in the neri is dollar_figure transfer of the neri the ------- compliance team also asks whether if the basis limitation provisions did not operate as set out above to reduce the remic taxable_income allocable to the neri holder because it is argued sec_860c operates independently of the other remic provisions the remic neri holder could recognize the remic net_loss represented by the positive amount in the suspended_loss account via a basis_adjustment upon transfer of the neri to another holder inasmuch as the basis limitation provisions do operate as set out above addressing this alternative hypothetical will not be undertaken here that said the question does highlight the issue posed in the event the neri holder were to transfer the neri at the end of the fourth quarter under the facts set out above when the neri holder has a positive dollar_figure in the suspended_loss account and zero adjusted_basis in the neri sec_1_860c-1 provides that if any person disposes of a residual_interest the adjustments to basis prescribed in paragraphs b increases in basis and decreases in basis are deemed to occur immediately before disposition at the end of the fourth quarter the neri holder would not have sufficient basis in the neri to make any adjustment with the result that the dollar_figure in the neri holder’s suspended_loss account would expire unutilized upon the transfer absent taxpayer having sufficient basis in the neri the statute and regulations do not permit taxpayer to avail itself of the dollar_figure in the suspended_loss account even upon transfer of the neri i hope the foregoing answers your questions please feel free to contact me if you have any other questions ------------------
